        Case 2:20-cv-00415-ECM-SRW Document 13 Filed 10/29/20 Page 1 of 1




                      IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

JERRY J. BUTLER, # 105718,                      )
                                                )
         Plaintiff,                             )
                                                )
   v.                                           )   CIVIL ACTION NO. 2:20-cv-415-ECM
                                                )
STATE OF ALABAMA, et al.,                       )
                                                )
         Defendants.                            )

                                           ORDER

          On September 30, 2020, the Magistrate Judge entered a Recommendation (doc.

10) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, and for good cause, it is

          ORDERED as follows that:

         1.     the Recommendation of the Magistrate Judge is ADOPTED;

         2.     the Plaintiff’s claims against the State of Alabama are DISMISSED with

prejudice in accordance with the provisions of 28 U.S.C. § 1915A(b)(1);

         3.     Defendant State of Alabama is DISMISSED a party; and

         4.     this case is referred back to the Magistrate Judge for further proceedings.

         Done this 29th day of October, 2020.


                                           /s/ Emily C. Marks
                                     EMILY C. MARKS
                                     CHIEF UNITED STATES DISTRICT JUDGE
